Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Field appeals the district court’s orders granting Defendants’ Fed.R.Civ.P. 12(b)(6) motions to dismiss his complaint, and denying his self-styled “Motion to Amend Judgment Entered by the Court on November 21, 2008.” We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Field v. GMAC LLC, No. 2:08-cv-00294-JBF-FBS (E.D. Va. Nov. 21, 2008; Jan. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.